



EXECUTION COPY
AMENDMENT NO. 6
Dated as of March 4, 2016
to
CREDIT AGREEMENT
Dated as of June 23, 2011
THIS AMENDMENT NO. 6 (this “Amendment”) is made as of March 4, 2016 by and among
(i) Unisys Corporation (the “Borrower”), (ii) Unisys Holding Corporation, Unisys
NPL, Inc. and Unisys AP Investment Company I (each a “Guarantor” and,
collectively, the “Guarantors” and, collectively with the Borrower, the “Credit
Parties”), (iii) the undersigned Lenders and (iv) Wells Fargo Bank, National
Association, as administrative agent (the “Agent”), under that certain Credit
Agreement dated as of June 23, 2011 by and among the Borrower, the other Credit
Parties, the Lenders and the Agent (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Credit Parties, the Lenders party hereto and the Agent have agreed
to amend the Credit Agreement on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Lenders party hereto and the Agent hereby agree to enter into this
Amendment.
1.Amendment to the Credit Agreement. Effective as of the “Amendment No. 6
Effective Date” (as defined below), the parties hereto agree that the Credit
Agreement is hereby amended as follows:
(a)    Section 5.4 of the Credit Agreement is hereby amended by adding the
following Section 5.4(p):
“(p) Investments represented by Permitted Equity Derivative Agreements and the
performance of obligations under Permitted Equity Derivative Agreements
(including payments of cash pursuant thereto).”
(b)    Section 5.9 of the Credit Agreement is hereby amended by:
(i) amending and restating the introductory paragraph of Section 5.9 as follows:
“Restricted Payments. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any of its Equity Interests, or purchase, redeem or otherwise acquire
for value (or permit any of its Subsidiaries to do so), or make any payment to
induce the conversion of any of its Equity Interests, now





--------------------------------------------------------------------------------





or hereafter outstanding (each, a “Restricted Payment”), except that the Credit
Parties and their respective Subsidiaries may:”; and
(ii) adding the following Section 5.9(m):
“(m) enter into, exercise rights and perform obligations under Permitted Equity
Derivative Agreements (including payments of cash pursuant thereto).”
(c)    Section 7.1(e)(ii) of the Credit Agreement is hereby amended by amending
and restating Section 7.1(e)(ii) of the Credit Agreement as follows:
“(ii) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness and such failure continues after the applicable grace
or notice period, if any, specified in the document relating thereto on the date
of such failure, if the effect of such failure, event or condition is to cause,
or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), provided that this clause
(e)(ii) shall not apply to (A) secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the Property or assets securing such
Indebtedness, if (x) such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and (y) all required repayments or
prepayments (if any) required under the terms of the agreements governing such
Indebtedness arising because of such voluntary sale or transfer are paid in
accordance with the terms of such agreements or (B) any requirement to deliver
cash or equity securities upon conversion of any convertible Indebtedness;”
(d)    The definition of “Indebtedness” set forth in Section 11.1 is hereby
amended by adding the following sentence to the end of the definition:
“Notwithstanding the foregoing, obligations arising from any Permitted Equity
Derivative Agreement shall not be considered Indebtedness.”
(e)    The following definitions are hereby added to Section 11.1 in
alphabetical order:
““Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Capital Stock, cash or a combination of Capital
Stock and cash.”
““Permitted Equity Derivative Agreement” means any forward purchase, accelerated
share purchase, call option, warrant transaction or other equity derivative
transaction (including, but not limited to, any bond hedge transaction or capped
call transaction), whether settled in shares, cash or a combination thereof, in
each case entered into by the Borrower in connection with the issuance of
Convertible Debt Securities; provided that the terms, conditions and covenants
of each such agreement shall be such as are customary for agreement of such type
(as determined conclusively by the Borrower in good faith).”


2

--------------------------------------------------------------------------------





(f)    The definition of “Interest Expense” set forth in Exhibit C to Exhibit
4.2(b) to the Credit Agreement is hereby amended by deleting such definition in
its entirety and replacing it with the following:
““Interest Expense” shall mean (x) for purposes of the calculation of EBITDA,
with respect to the Borrower and its consolidated Subsidiaries for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including (a)
amortization of original issue discount on any Indebtedness and of all fees
payable in connection with the incurrence of such Indebtedness (to the extent
included in interest expense), (b) the interest portion of any deferred payment
obligation and (c) the interest component of any Capital Lease Obligation and
(y) for purposes of the calculation of Fixed Charge Coverage Ratio, with respect
to the Borrower and its consolidated Subsidiaries for any fiscal period,
interest expense (excluding any non-cash interest expense) of such Person
determined in accordance with GAAP for the relevant period ended on such date.”
2.    Condition of Effectiveness. This Amendment shall become effective on the
date first written above (the “Amendment No. 6 Effective Date”) upon the Agent’s
receipt of counterparts of this Amendment duly executed by each Credit Party and
the Required Lenders.
3.    Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as follows:
(a)    This Amendment and the Credit Agreement (as amended hereby), as
applicable, constitute legal, valid and binding obligations of such Credit
Party, enforceable against such Credit Party in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing or
would reasonably be expected to result from the effectiveness of this Amendment
and (ii) each of the representations and warranties of such Credit Party set
forth in the Credit Agreement or any other Loan Document to which such Credit
Party is a party is true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representation or warranty expressly relates to an earlier date
(in which event such representation or warranty was true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent


3

--------------------------------------------------------------------------------





or the Lenders, nor constitute a waiver of any provision of the Credit Agreement
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.
5.    Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Agent or any Lender, each of the undersigned Credit Parties
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Loan Document executed by it and acknowledges and agrees
that such Credit Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.
6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]




4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


UNISYS CORPORATION,
as the Borrower




By:/s/ Scott A. Battersby                                     
Name: Scott A. Battersby
Title: Vice President and Treasurer




UNISYS HOLDING CORPORATION,
as a Credit Party




By:/s/ John Bereschak                                         
Name: John Bereschak
Title: Vice President and Treasurer






UNISYS NPL, INC.,
as a Credit Party




By:/s/ John Bereschak                                         
Name: John Bereschak
Title: Vice President and Treasurer




UNISYS AP INVESTMENT COMPANY I,
as a Credit Party




By:/s/ John Bereschak                                         
Name: John Bereschak
Title: Vice President and Treasurer




Signature Page to Amendment No. 6 to
Credit Agreement dated as of June 23, 2011
Unisys Corporation



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent




By:/s/ Robert H. Waters, Jr.                                
Name: Robert H. Waters, Jr.
Title: Duly Authorized Signatory
















Signature Page to Amendment No. 6 to
Credit Agreement dated as of June 23, 2011
Unisys Corporation

--------------------------------------------------------------------------------








CITIBANK, N.A., as a Lender




By:/s/ Allister Chan                                             
Name: Allister Chan
Title: Vice President




Signature Page to Amendment No. 6 to
Credit Agreement dated as of June 23, 2011
Unisys Corporation

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By:/s/ Robert H. Waters, Jr.                                
Name: Robert H. Waters, Jr.
Title: Duly Authorized Signatory


Signature Page to Amendment No. 6 to
Credit Agreement dated as of June 23, 2011
Unisys Corporation

--------------------------------------------------------------------------------





CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as a
Lender




By:/s/ Kenneth Wales                                          
Name: Kenneth Wales
Title: Vice President


Signature Page to Amendment No. 6 to
Credit Agreement dated as of June 23, 2011
Unisys Corporation

--------------------------------------------------------------------------------





HSBC BANK USA, N.A., as a Lender




By:/s/ Peter Martin                                               
Name: Peter Martin
Title: Vice President


Signature Page to Amendment No. 6 to
Credit Agreement dated as of June 23, 2011
Unisys Corporation

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender




By:/s/ Christy L. Bowen                                       
Name: Christy L. Bowen
Title: Vice President




Signature Page to Amendment No. 6 to
Credit Agreement dated as of June 23, 2011
Unisys Corporation